 



Exhibit 10.17
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT (this “Agreement”), dated January 1, 2006, is
entered into by and between Berliner Communications, Inc. (the “Company”), a
Delaware corporation, with its principal place of business at 20 Bushes Lane,
Elmwood Park, New Jersey 07407, and Patrick G. Mackey (the “Employee”), an
individual residing at 5816 Braemar Drive, Plano, Texas 75093.
WITNESSETH:
          WHEREAS, The Company desires to secure the services and employment of
the Employee on behalf of the Company, and Employee desires to be employed with
the Company upon the terms and conditions hereinafter set forth.
          WHEREAS, Employee is willing to serve as Chief Financial Officer of
the Company, and the Company desires to retain Employee in that capacity upon
the terms and conditions herein set forth.
          NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto agree as follows:
          Section 1. Term of Employment. The Employee’s employment under this
Agreement shall commence on the date of hereof and, subject to earlier
termination pursuant to Section 5 of this Agreement below, shall continue until
the first anniversary of the date hereof (the “Employment Term”).
          Section 2. Position and Duties. During the Employment Term, the
Employee shall serve as Senior Vice President and Chief Financial Officer
(“CFO”) and shall have such powers and duties as are commensurate with such
position and as may be conferred upon him from time to time by the Chief
Executive Officer and the Board of Directors of the Company (the “Board”).
During the Employment Term, the Employee shall use his best efforts to
faithfully perform the duties of CFO and shall devote all of his business time,
attention, skill and efforts exclusively to the business and affairs of the
Company, its subsidiaries and affiliates and the Employee agrees that he shall
abide by all applicable policies of the Company. The Company acknowledges that
the Employee’s primary place of business shall be Dallas, Texas, and the
Employee acknowledges that in performance of his duties hereunder, the Employee
shall be required to travel to the Company’s facilities located throughout the
United States.
          Section 3. Compensation.
               (a) Salary. For the performance of Employee’s duties hereunder
during the Employment Term, Employee shall receive an annualized base salary of
$225,000.00

1



--------------------------------------------------------------------------------



 



(the “Base Salary”) less normal deductions and withholdings. The salary payments
shall be made in accordance with the Company’s standard payroll practices.
               (b) Incentive Compensation. The Employee shall be entitled to
participate in all compensation and employee benefit plans or programs (“plans
and programs”), subject to the terms and conditions of the plans and programs,
that are offered to all salaried employees of the Company, including, without
limitation, incentive compensation, bonus, group hospitalization, health, dental
care, or other insurance, stock purchase, restricted stock and stock option
plans. Notwithstanding the foregoing, nothing in this Agreement shall preclude
the amendment or termination of any such plans or programs.
               (c) Premiums/Contributions. During the Employment Term, the
Employee shall be entitled to participate in all medical and dental health plans
and programs at no cost to the Employee.
               (d) Vacation and Sick Leave. During the Employment Term, the
Employee shall be entitled to vacation and sick leave in accordance with Company
policies and procedures.
               (e) Car Allowance. During the Employment Term, the Employee shall
be entitled to an annual car allowance in the amount of $9,000.00, which will be
payable on a pro-rata basis in association with the regular payroll schedule and
subject to normal payroll deductions and withholdings.
          Section 4. Business Expenses. The Company shall pay or reimburse the
Employee for all reasonable travel or other out-of-pocket expenses actually
incurred by the Employee in connection with the performance of his duties and
obligations under this Agreement. The Employee shall submit proof of such
expenses in accordance with such policies and procedures as the Company may from
time to time establish for employees.
          Section 5. Effect of Termination of Employment. The terms and
conditions of this Agreement shall automatically terminate at the end of the
Employment Term, or earlier, based on the following circumstances:
               (a) Without “Cause”. Notwithstanding any provisions of this
Agreement to the contrary, the Company may terminate the Employee’s employment
hereunder for any reason or for no reason, at any time during the Employment
Term, effective upon delivery of two (2) days notice by the Company. In the
event the Employee’s employment terminates during the Employment Term, due to a
Without Cause Termination (as hereinafter defined), the Employee, in exchange
for a complete release and waiver, releasing the Company of any and all legal
claims or potential legal claims, shall receive an amount equal to his Base
Salary then in effect for the remainder of the Employment Term or for six
months, whichever is longer (the “Severance Period”) plus (i) any Base Salary
already earned and accrued under this Agreement prior to the effective date of
termination; (ii) reimbursement under this Agreement for expenses pursuant to
Section 4 incurred prior to the effective date of termination; and (iii) all
vested

-2-



--------------------------------------------------------------------------------



 



benefits under the Company’s plans and programs, subject to the terms of such
plans and programs. This payment will be made, at the Company’s option, in a
lump sum or ratably over the Severance Period, within seven (7) days after
receipt of the executed release and waiver. The Employee agrees and acknowledges
that he shall be entitled to any and all payments (or future payments) under
this Section 5(a) so long as he is not in violation of Section 7 of this
Agreement, set forth below. To the extent that the Employee is in violation of
his agreements and covenants set forth in Sections 6 and 7 he shall not be
entitled to any payment or future payment under this Section 5(a). In the event
of a termination pursuant to this Section 5(a), the Employee will be entitled to
participate in continued group hospitalization, health and dental care insurance
in accordance with the terms and conditions of the Comprehensive Omnibus Budget
Reconciliation Act (“COBRA”).
               (b) Termination upon Death, Disability, or Cause. This Agreement
shall terminate upon the Employee’s death, disability or Cause (as hereinafter
defined). If one of these events shall occur, the Employee shall have no right
to receive any compensation or benefit other than (i) any Base Salary already
earned and accrued under this Agreement prior to the effective date of
termination; (ii) reimbursement under this Agreement for expenses pursuant to
Section 4 incurred prior to the effective date of termination; and (iii) all
vested benefits under the Company’s plans and programs, subject to the terms of
such plans and programs.
               (c) Voluntary Resignation. The Employee may terminate his
employment hereunder at any time during the Employment Term subject only to the
requirement that the Employee shall provide the Company with a minimum of thirty
(30) days prior written notice. In the event of a voluntary termination
(resignation) by Employee, the Company will have no obligation to Employee other
than to pay Employee any earned and accrued Based Salary and the value of any
earned, accrued, unused vacation. Employee hereby acknowledges and agrees that
in the event of a voluntary resignation (i) he will not be entitled to any other
type of compensation or benefits under this Agreement and (ii) that the
compensation and benefits that he received under this Agreement prior to his
voluntary termination were good and sufficient consideration for him to have to
completely and fully abide with his covenants and agreements set forth in
Section 7 below concerning non-competition and non-soliciation.
               (d) With “Good Reason”. Notwithstanding any provision of this
Agreement to the contrary, the Employee may terminate his employment hereunder
for Good Reason (as defined hereinafter), subject to the requirement that the
Employee shall provide the Company with a minimum of two (2) weeks prior written
notice. In the event that the Company does not cure said Good Reason, the
Employee shall be entitled to receive, in exchange for a complete release and
waiver, releasing the Company of any and all legal claims or potential legal
claims, an amount equal to his Base Salary then in effect for the remainder of
the Employment Term or for six months, whichever is longer (the “Severance
Period”). This payment will be made, at the Company’s option, in a lump sum or
ratably over the Severance Period, within seven (7) days after receipt of the
executed release and waiver. The Employee agrees and acknowledges that he shall
be entitled to any and all payments (or future payments) under this Section 5(d)
so long as he is not in violation of Section 7 of this

-3-



--------------------------------------------------------------------------------



 



Agreement, set forth below. To the extent that the Employee is in violation of
his agreements and covenants set forth in Sections 6 and 7 he shall not be
entitled to any payment or future payment under this Section 5(d). In the event
of a termination pursuant to this Section 5(d), the Employee will be entitled to
participate in continued group hospitalization, health and dental care insurance
in accordance with the terms and conditions of the COBRA.
               (e) For purposes of this Agreement, the following terms have the
following meanings:
                    (i) The term “Termination for Cause” means, to the maximum
extent permitted by applicable law, a termination of the Employee’s employment
by the Company because the Employee has (a) materially breached or materially
failed to perform his duties and such breach or failure to perform constitutes
self-dealing, willful misconduct or recklessness, (b) committed an act of
dishonesty in the performance of his duties hereunder or engaged in conduct
detrimental to the business of the Company, (c) been convicted of a felony or
any crime involving moral turpitude, (d) materially breached or materially
failed to perform his obligations and duties hereunder, which breach or failure
the Employee shall fail to remedy within 30 days after written demand from the
Company, or (e) violated in any material respect the representations made in
Section above or the provisions of Sections 6 and 7 below.
                    (ii) The term “Without Cause Termination” means a
termination of the Employee’s employment by the Company other than due to
expiration of the Employment Term and other than a Termination for Cause.
                    (iii) The term “Good Reason” means, the occurrence, without
the Employee’s written consent, of any of the following: (i) a significant
change in the nature or scope of the Employee’s duties from those described in
Section 2 above, including a material demotion or any assignment of duties
materially and adversely inconsistent with Employee’s position as Chief
Financial Officer (except in connection with the termination of Employee’s
employment for Death, Disability or Cause); (ii) a failure by the Company to pay
to the Employee any amounts due under this Agreement or provide any benefits in
accordance with the terms hereof, which failure is not cured within fifteen
(15) days following receipt by the Company of notice from the Employee of such
failure; or (iii) any other material breach by the Company of this Agreement
that remains uncured for fifteen (15) days after written notice thereof by the
Employee to the Company; or if the Company requires the Employee to relocate to
an area more than twenty-five miles from the location of his office immediately
prior to the date first written above, and the Employee declines to relocate.
          Section 6. Other Duties of Employee During and After Employment Term.
The Employee recognizes and acknowledges that the principle business of the
Company is providing wireless carriers with comprehensive real estate site
acquisition and zoning services, radio frequency and network design engineering,
infrastructure equipment construction and installation, radio transmission base
station modification and project management services. The Employee further
recognizes and acknowledges that all information pertaining to the affairs,
business, clients, or customers of the Company or any of its subsidiaries or
affiliates (any or all of

-4-



--------------------------------------------------------------------------------



 




such affairs, business, clients, and customers hereinafter collectively referred
to as the “Business”), as such information may exist from time to time, other
than information that the Company has previously made publicly available, is
confidential information and is a unique and valuable asset of the Business,
access to and knowledge of which are essential to the performance of the
Employee’s duties under this Agreement. In consideration of the payments and
obligations made to him hereunder, the Employee shall not at any time, except to
the extent reasonably necessary in the performance of his duties under this
Agreement, divulge to any person, firm, association, corporation, or
governmental agency, any information concerning the affairs, businesses,
clients, or customers of the Business (except such information as is required by
law to be divulged to a government agency or pursuant to lawful process), or
make use of any such information for his own purposes or for the benefit of any
person, firm, association or corporation (except the Business) and shall use his
reasonable best efforts to prevent the disclosure of any such information by
others. All records, memoranda, letters, books, papers, reports, accountings,
experience or other data, and other records and documents relating to the
Business, whether made by the Employee or otherwise coming into his possession,
are confidential information and are, shall be, and shall remain the property of
the Business. No copies thereof shall be made which are not retained by the
Business, and the Employee agrees, on termination of his employment or on demand
of the Company, to deliver the same to the Company.
          Section 7. Non-Competition and Non-Solicitation.
          (a) (i) The Employee acknowledges that as a result of his employment
by the Company, the Employee (1) will acquire knowledge of the trade and
proprietary and confidential information as to the business of the Company and
its Affiliates and (2) will create relationships with customers, suppliers and
other persons dealing with the Company and its Affiliates. The Employee further
acknowledges and agrees that the Company and its Affiliates will suffer
substantial damage, which would be difficult to ascertain and is not compensable
by monetary damages, if the Employee should use such trade secrets or other
proprietary and confidential information or take advantage of such relationship
and that because of the nature of the information that will be known to the
Employee and the relationships created, it is necessary for the Company and its
Affiliates to be protected by the prohibition against Competition as set forth
herein.
               (ii) The Employee acknowledges that the retention of non-clerical
employees employed by the Company and its Affiliates in which the Company and
its Affiliates have invested training and depend on for the operation of their
businesses is important to the businesses of the Company and its Affiliates,
that the Employee will obtain unique information as to such employees and will
develop unique relationships with such persons as a result of being an employee
of the Company and, therefore, it is necessary for the Company and its
Affiliates to be protected from the Employee’s Solicitation (as defined below)
of such employees as set forth below.
               (iii) The Employee acknowledges that the provisions of this
Agreement are reasonable and necessary for the protection of the businesses of
the Company and its Affiliates and that part of the compensation paid under this
Agreement and the agreement to pay

-5-



--------------------------------------------------------------------------------



 



compensation upon termination in certain instances is in consideration for the
agreements and covenants in this Section 7.
          (b) Definitions
               (i) For the purposes of this Agreement, “Competition” shall mean:
participating, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant or in any capacity whatsoever (within the United States of America,
or in any country where the Company or its Affiliates do business) in a
Competing Business (as defined below); provided, however, that such
participation shall not include (i) the mere ownership if not more than three
percent (3%) of the total outstanding stock of a publicly help company; or
(ii) any activity engaged in with the prior written approval of the Board of
Directors of the Company.
               (ii) For the purposes of this Agreement, “Competing Business”
shall mean any line of business engaged in by the Company and/or its
subsidiaries and/for any entity in which the Company and/or its subsidiaries
holds securities (other than entities in which the Company or its subsidiaries
make a nominal investment) (i) from time to time (while Employee is employed by
the Company) or (ii) at the time of termination (upon termination of Employee’s
employment).
               (iii) For the purposes of this Agreement, “Affiliate” of the
Company shall mean any business, entity, partnership, corporation, or subsidiary
directly or indirectly controlling, controlled by, or under common control with,
the Company; provided that, for the purposes of this definition, “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to the Company, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of the Company, whether through the
ownership of voting securities or partnership interests, by contract of
otherwise.
               (iv) For purposes of this Agreement, “Solicitation” shall mean:
recruiting, soliciting or inducing, of any non-clerical employee of the Company
or its Affiliate to terminate their employment with, or otherwise cease their
relationship with, the Company or its Affiliates or hiring or assisting another
person or entity to hire any non-clerical employee of the Company or its
Affiliates or any person who within twelve (12) months before had been a
non-clerical employee of the Company or its Affiliates and were recruited or
solicited for such employment or other retention while an employee of the
Company, provided, however, that Solicitation shall not include any of the
foregoing activities engaged in with the prior written approval of the Board of
Directors of the Company.
          (c) If any restriction set forth with regard to Non-Competition or
Non-Solicitation is found by any court of competent jurisdiction, or in
arbitration, to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to amend over the maximum period of time, range of
activities or geographic area as to which it may be enforceable. If any
provision of this

-6-



--------------------------------------------------------------------------------



 




Section shall be declared to be invalid or unenforceable, in whole or in part,
as a result of the foregoing, as a result of public policy or for any other
reason, such invalidity shall not affect the remaining provisions of this
Section 7, which shall remain in full force and effect.
          (d) During the Employment Term and for two (2) years following the
termination of Employee’s employment for any reason whatsoever, whether by the
Company or by the Employee and whether or not with Cause, Good Reason or
non-extension of the Employment Term, the Employee will not engage in
Solicitation.
          (e) During the Employment Term and for the Restricted Period (as
hereafter defined) following a termination of Employee’s employment, Employee
will not enter into Competition with the Company. The “Restricted Period” shall
mean (i) for a termination with Cause, two (2) years following the date of
termination, (ii) for termination without Cause by the Company, or for Good
Reason by the Employee, the period in which the Company is making payments to
Employee as specified in Section 5 above, (iii) for termination as a result of
the voluntary resignation by the Employee without Good Reason, one (1) year from
the date of termination, and (iv) for termination of employment under any
circumstances after the expiration of the Employment Term, one (1) year from the
date of termination. The Employee expressly agrees and acknowledges that his
promises, obligations, and covenants under Section 6 above, and this Section 7,
survive the Employment Term identified in Section 1.
          (f) In the event of a breach or potential breach of Section 7,
Employee acknowledges that the Company and its Affiliates will be caused
irreparable injury and that money damages may not be an adequate remedy and
agree that the Company and its Affiliates shall be entitled to injunctive relief
(in addition to its other remedies at law) to have the provisions of Sections 7
enforced. It is hereby acknowledged that the provisions of Section 7 are for the
benefit of the Company and all of the Affiliates of the Company and each such
entity may enforce the provisions of Sections 7 and only the applicable entity
can waive the rights hereunder with respect to its confidential information and
employees.
          (g) Furthermore, in addition to and not in limitation of any other
remedies provided herein or at law or in equity, in the event of a breach of
Section 7 by the Employee, while he is receiving compensation or benefits under
Section 5 above, the Employee shall not be entitled to receive any future
amounts pursuant to Section 5 (a) or (d) hereof and shall reimburse the Company
for any amounts previously paid to the Employee pursuant to Section 5(a) or
(d) hereof.
          (h) The Company’s obligation to make payments, or provide for any
benefits under this Agreement (except to the extent vested or exercisable) shall
cease upon a violation of the preceding provisions of this section.
          Section 9. Acknowledgment. The Employee acknowledges that he has
carefully read and considered all of the restraints imposed pursuant to
Sections 6 and 7 and that each and every one of said restraints is reasonable in
respect to subject matter, length of time and area. The Employee further
acknowledges that damages at law would not be a measurable or

-7-



--------------------------------------------------------------------------------



 




adequate remedy for a breach of Sections 6 and 7 (non-solicitation and
non-competition), and accordingly consents to the entry by any court of
competent jurisdiction of order enjoining him from violating any of such
covenants. If any of the covenants contained in Sections 6 and/or 7 are held to
be invalid or unenforceable because of the duration of such provision or the
area covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form said provision shall then be enforceable.
          Section 9. Withholdings. The Company may directly or indirectly
withhold from any payments made under this Agreement all Federal, state, city or
other taxes and all other deductions authorized by the Employee or by law.
          Section 10. Consolidation, Merger or Sale of Assets. Nothing in this
Agreement shall preclude the Company from consolidating or merging into or with,
or transferring all or substantially all of its assets to, or engaging in any
other business combination with, any other person or entity which assumes this
Agreement and all obligations and undertakings of the Company hereunder. Upon
such a consolidation, merger, transfer of assets or other business combination
and assumption, the term “Company” used herein shall mean such other person or
entity and this Agreement shall continue in full force and effect.
          Section 11. Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be given in writing and
shall be deemed to have been duly given if delivered or mailed, postage prepaid,
by same day or overnight mail (i) if to the Employee, at the address set forth
above, or (ii) if to the Company, as follows:
Berliner Communications Inc.
20 Bushes Lane
Elmwood Park, New Jersey 07407
or to such other address as either party shall have previously specified in
writing to the other.
          Section 12. Binding Agreement; No Assignment. This Agreement shall be
binding upon, and shall inure to the benefit of, the Employee and the Company
and their respective permitted successors, assigns, heirs, beneficiaries and
representatives. This Agreement shall be for the sole benefit of the parties to
this Agreement and their respective heirs, successors, permitted assigns (if
any) and legal representatives and is not intended, nor shall be construed, to
give any person, other than the parties hereto and their respective heirs,
successors, permitted assignees (if any) and legal representatives, any legal or
equitable right, remedy or claim hereunder. This Agreement is personal to the
Employee and may not be assigned by him without the prior written consent of the
Company. Any attempted assignment in violation of this Section 12 shall be null
and void.
          Section 13. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New Jersey,
without reference to the choice of law principles thereof.

-8-



--------------------------------------------------------------------------------



 



          Section 14. Dispute Resolution. Any dispute or controversy between the
Company and the Employee relating to this Agreement, unless otherwise
specifically required by a plan document, shall be settled by litigation between
the parties. Said litigation to be venued in the Supreme Court of the State of
New Jersey, law division, Bergen County vicinage. The Employee hereby consents
to, and waives any objection to, the personal jurisdiction and venue of the
aforesaid courts, and waives any claim that aforesaid courts constitute on
inconvenient forum.
          Section 15. Entire Agreement. This Agreement shall constitute the
entire agreement among the parties with respect to the matters covered hereby
and shall supersede any and all previous written, oral or implied understandings
among them with respect to such matters.
          Section 16. Amendments. This Agreement may only be amended or
otherwise modified, and compliance with any provision hereof may only be waived,
by a writing executed by all of the parties hereto. The provisions of this
Section 15 may only be amended or otherwise modified by such a writing.
          Section 17. Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
which shall together be deemed to constitute one and the same instrument.
          Section 18. Waiver. Any of the terms or conditions of this Agreement
may be waived at any time by the party or parties entitled to the benefit
thereof, but only by a writing signed by the party or parties waiving such terms
or conditions. No waiver of any provisions of this Agreement or of any rights or
benefits arising hereunder shall be deemed to or shall constitute a waiver of
any other provisions of this Agreement (whether or not similar) nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided in
writing.
          Section 19. Severability. The invalidity of any portion hereof shall
not affect the validity, force or effect of the remaining portions hereof. If it
is ever held that any restriction hereunder is too broad to permit enforcement
of such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by law.
          Section 20. Survival. The covenants set forth in Sections 6 and 7 of
this Agreement shall survive and shall continue to be binding upon Employee
notwithstanding the termination of this Agreement for any reason whatsoever. The
covenants set forth in Sections 6 and 7 of this Agreement shall be deemed and
construed as separate agreements independent of any other provision of this
Agreement. The existence of any claim or cause of action by Employee against
Company, whether predicated on this Agreement or otherwise shall not constitute
a defense to the enforcement by Company of any or all covenants. It is expressly
agreed that the remedy at law for the breach or any such covenant is inadequate
and that injunctive relief shall be available to prevent the breach or any
threatened breach thereof.

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
the undersigned, thereunto duly authorized, and the Employee has signed this
Agreement, all as of January 6, 2006.

          BERLINER COMMUNICATIONS, INC.    
 
       
By:
  /s/ Richard Berliner
 
    Richard Berliner    
 
        Employee:     Patrick G. Mackey    
By:
  /s/ Patrick G. Mackey
 
   

-10-